Citation Nr: 1222267	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-41 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from December 1951 to December 1954 and from April 1959 to March 1963.  He also had reserve service from April 1974 to April 1978 and from April 1979 to February 1982.  Additionally, he had several verified periods of active duty for training (ADT), including from April 11, 1981 to April 25, 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previous denial of a claim for service connection for a low back disability.

In a decision dated January 2008, the Board reopened the Veteran's previously denied claim for service connection for a low back disability, and remanded the claim for further development.  In July 2010, the Board again remanded the matter for a Travel Board hearing.  Following a December 2010 Travel Board hearing, the RO returned this matter to the Board.  In February 2011, Board denied entitlement to service connection for a low back disability.  The Veteran appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an October 2011 Order of the Court vacated the Board's denial of the claim for service connection for a low back disability and remanded it for readjudication in accordance with the Joint Motion. 

Parenthetically, the Board notes that, in a June 2012 written brief, the Veteran's service representative provided argument on the issues of service connection for bilateral hearing loss and tinnitus.  However, those claims were remanded to the RO in the February 2011 Board decision that denied service connection for a low back disability.  Those claims remain in remand status as they have not been readjudicated by the RO.  Therefore, the Board does not currently have jurisdiction over them.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The October 2011 Joint Motion determined that the February 2011 Board decision in this case provided inadequate reasons and bases in denying the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Specifically, the parties noted that the Board did not adequately explain why evidence submitted by the Veteran did not meet the low threshold requirement to trigger VA's duty to assist the Veteran by providing a VA examination.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran contends that his current low back disability is related to a low back injury sustained in April 1981 in Italy, during a period of active duty.  The Veteran has provided competent lay testimony that he has experienced low back pain ever since the April 1981 back injury.  In support of his claim, the Veteran submitted an April 1989 written statement from a fellow service member indicating his knowledge of the Veteran's low back injury in Italy in April 1981.

Service treatment records from the Veteran's initial periods of active service are negative for complaints or clinical findings relating to a low back disability.  Similarly, reserve service treatment records dated through January 1981, including periodic service examinations dated in September 1978, September 1979, September 1980, and January 1981, are negative for evidence relating to the low back.  However, service treatment and personnel records from the Veteran's period of reserve service do show that the Veteran sought treatment for a three day history of low back and hip pain in April 1981, during a period of active duty for training.  Following physical examination, bursitis and tendonitis of the left hip and rule out sacroiliac joint disease were diagnosed.  Significantly, there are no service treatment records, including any service examinations, dated after April 1981.

The record thereafter reveals that the Veteran was afforded a VA examination in May 1989 during which he reported a back injury during a period of active duty with the Air Force around 1981.  He stated that he had experienced stiffness and pain in the back ever since that injury.  Physical examination of the low back was essentially negative at that time, and an X-ray of the lumbar spine was normal.  No diagnosis or opinion relating to the low back was offered.

Thereafter, post service private and VA medical records show ongoing complaints of chronic low back pain and findings of lumbar spondylosis, spondylolisthesis at L3-4, and scoliosis with degenerative disease at L3-4 and L4-5.  Significantly, during September 2002 VA treatment, the Veteran reported history of low back pain on and off for 20 years, and during private treatment in April 2004, the Veteran reported an onset of back problems in 1980 during service.

The Veteran has not been afforded a VA examination in connection with his current claim for service connection for a low back disability.  In light of the evidence showing a current low back disability and a low back injury during a period of active duty, and as the Veteran has provided competent lay evidence regarding a continuity of low back symptoms since that injury in service, the Board finds that  remand is necessary to obtain a VA examination and medical opinion regarding the etiology of the Veteran's current low back disability.

Additionally, it appears that there are outstanding medical records pertinent to the Veteran's claim.  Specifically, during a December 2007 RO hearing, the Veteran reported that he first sought VA treatment for his low back in 1987.  However it does not appear that records from that VA treatment have been requested or associated with the claims file.  Because it appears that there may be outstanding VA medical records dated prior to September 2002 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds that further efforts should be made to obtain outstanding private medical records relating to the Veteran's claim.  The Veteran has reported private treatment and chiropractic treatment for his low back for which no records have been associated with the claims file.  The Veteran has also reported seeing a physician at his work with General Motors.  However, those records have not yet been obtained.  As the Veteran has put the VA on notice that private records exist pertaining to his low back disability, those records should be obtained on remand.  The Board acknowledges that previous attempts to obtain those records were unsuccessful due to incorrect address information.  Therefore, the Veteran should be asked to provide updated contact information for each provider identified.  The Board also points out that the internet might prove a valuable resource in obtaining updated contact information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide updated contact information and permission for VA to obtain the medical records from Chris Bakris, D.O., from 1963 to the present; Corunna Road Family Chiropractic Clinic; Carter and Rammsey Carter Road Clinic; General Motors from 1954 to 1985; Dr. John A. Giglio from 1992 to 2006; Dr. Packer and Dr. Cody.  The Veteran may also submit these records himself.

If there are other relevant records, the Veteran should provide VA permission to obtain the records.  Once the Veteran provides VA with permission, the RO/AMC should attempt to obtain copies of these medical records. 

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Associate with the claims folder any additional VA treatment records pertaining to the Veteran's low back disability, including records dated from 1987 to September 2002, and records dated from January 2009.

3.  Following completion of the above development to the extent possible, schedule the Veteran for a VA spine examination to determine whether the Veteran's current low back disability had its onset during service, or was otherwise caused by service.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the low back disability.  All findings and conclusions should be supported by a rationale.  


Specifically, the examiner should opine whether it is it at least as likely as not (50 percent probability or greater) that any low back disability was caused by or first manifested in service.  The examiner should specifically opine whether it is it at least as likely as not (50 percent probability or greater) that any low back disability began in or is otherwise related to any aspect of the Veteran's service, including the April 1981 low back injury during a period of ACDUTRA. For purposes of this opinion, the clinician is directed to assume that the Veteran's statements concerning continuity of symptoms since the April 1981 injury in service are credible.  

If the requested medical opinion cannot be given without resorting to speculation, please state the reasons why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, a certain specialist's opinion, or other information needed to provide the requested opinion. 

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection for a low back disability with consideration of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



